           Case 1:20-cv-00915-GWC Document 28 Filed 09/21/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CHARTER COMMUNICATIONS, INC.,

                  Petitioner,

      v.

LYNDA M. DERFERT,
                                            Case Action No. 20-cv-0915 (GWC)
                  Respondent,

and

NEW YORK STATE DIVISION OF HUMAN
RIGHTS,

                   Intervenor-Respondent.



                      PETITIONER’S SUR-REPLY
     IN OPPOSITION TO INTERVENOR NYSDHR’S PARTIAL MOTION TO
          DISMISS PETITION TO COMPEL ARBITRATION AND TO
 ENJOIN RESPONDENT FROM PURSUING CLAIMS OUTSIDE OF ARBITRATION
          Case 1:20-cv-00915-GWC Document 28 Filed 09/21/20 Page 2 of 4



I.      The Division Concedes That it is Not Pursuing Its Own Claims Against Charter.

        The Division argues that all complaints filed with the Division are pursued to vindicate

the public interest in the name of the Division. Reply Br. at 2-3. Putting aside whether this

sweeping statement is true, it is beside the point. First, under Preston, any state law or rule that

would interfere with this Court’s power to order Derfert to comply with her obligation to

arbitrate her claim exclusively in arbitration is preempted by the FAA. 552 U.S. at 359 (“When

parties agree to arbitrate all questions arising under a contract, the FAA supersedes state laws

lodging primary jurisdiction in another forum, whether judicial or administrative.”).1 Second,

even without preemption, what matters under Preston is whether the agency is pursuing its own

claim or adjudicating the claim of an individual Complainant. The Reply Brief makes crystal

clear that the Division did not exercise its option to pursue its own complaint and the Division

would be adjudicating the Complaint of Derfert as the Complainant.2

        As for the Division’s suggestion that Charter is arguing that the Division is required to

file its own complaint to vindicate the public interest, Charter is not arguing that at all. Charter is

arguing that under controlling Supreme Court authority, an individual must abide by her

agreement to litigate exclusively in arbitration. See Preston, at 358.3




1
  EEOC v. Waffle House, Inc., 534 U.S. 279 (2002), which does not apply here, also involved a federal
statute – Title VII – not a state law subject to federal preemption.
2
  While the Division points out that the caption states, “New York State Division of Human Rights on the
Complaint of Lynda M. Derfert v. Charter Communications, Inc.” (Reply Br. at 2), the Division concedes
that there is a clear distinction between when an individual is the Complainant, as is the case here, and
when the Division is the Complainant. Id. at 3.
3
  As made clear by the statute and rules under which the Division operates, which explicitly allow an
individual Complainant to make an election whether to adjudicate claims before the Division or
elsewhere, the public interest is served whether Derfert adjudicates her claim before the Division or in
arbitration. See Preston, 552 U.S. at 359 (“By agreeing to arbitrate a statutory claim, a party does not
forgo the substantive rights afforded by the statute; it only submits to their resolution in an arbitral . . .
forum.”).

                                                      1
          Case 1:20-cv-00915-GWC Document 28 Filed 09/21/20 Page 3 of 4



II.     Parallel Proceedings Are Precluded by Preston.

        Next, the Division argues that the statutory authority of the Division to enforce the

Human Rights Law is not undermined by the possibility of a parallel proceeding in arbitration.

Reply Br. at 4. Again, putting aside whether this statement is true, it is completely beside the

point. Preston held that where an individual with an arbitration agreement brings a claim before

an administrative agency to have that claim adjudicated before the agency, the individual must

have that claim adjudicated exclusively in arbitration.4 Preston’s holding forecloses the

Division’s theory that Derfert’s discrimination claim can proceed on parallel tracks before both

the Division and an arbitrator. See Preston at 349 (“We hold today that, when parties agree to

arbitrate all questions arising under a contract, state laws lodging primary jurisdiction in another

forum, whether judicial or administrative, are superseded by the FAA.”).5

        Moreover, with respect to the Division’s contention that Charter is speculating that it will

be irreparably harmed (Reply Br. at 4), courts have routinely held that irreparable harm is

presumed where a party is deprived of its right to arbitrate. See Opening Mem., at 11. And

“Courts have…consistently found that a party suffers irreparable harm when it is forced to

litigate on a second front in a non-arbitral forum that it contracted to avoid.” Sanford L.P. v.

Esselte AB, No. 14-7616, 2015 U.S. Dist. LEXIS 193868, at *6-7 (S.D.N.Y. Sep. 16, 2015); see

also Emilio v. Sprint Spectrum L.P., No. 08-cv-7147 (BSJ), 2008 U.S. Dist. LEXIS 114709,

2008 WL 4865050, at *3 (S.D.N.Y. Nov. 6, 2008).

        Accordingly, the Court should (1) deny the Division’s Motion; (2) compel Derfert to

arbitrate; and (3) enjoin Derfert from pursuing her claims outside of arbitration.



4
  The Arbitration Agreement, which no party challenges, does not just provide that Derfert is obligated to
arbitrate her claims, it requires that arbitration is the sole forum to adjudicate her claims.
5
  The NYHRL’s election of remedies provision also forecloses the Division’s “parallel proceedings”
proposal. See NY Exec § 297.9.

                                                    2
        Case 1:20-cv-00915-GWC Document 28 Filed 09/21/20 Page 4 of 4



Dated: September 22, 2020                 Respectfully submitted,

                                          MORGAN, LEWIS & BOCKIUS LLP

                                          By: /s/ Sam S. Shaulson______.
                                                   Sam S. Shaulson
                                                   Kimberley E. Lunetta
                                                   Dana A. Brady (pro hac vice pending)

                                          101 Park Avenue
                                          New York, NY 10178
                                          Tel: 212.309.6000
                                          Fax: 212.309.6001

                                          Attorneys for Petitioner




                                      3
